       Case 4:18-cv-00474-ALM Document 833 Filed 08/31/20 Page 1 of 3 PageID #: 57464
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

                                            DATE: 8/31/2020

DISTRICT JUDGE                                        COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                 4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Don Jackson, James Berquist, Walter Davis, Jr.,         Deron Dacus, Dave Hadden, Saina Shamilov
  Gregory Krauss, Lisa Blue (Counsel),Paul Malouf         (Counsel), Fred Torok (Amazon representative)
  (Technology)                                            Robert Winant (paralegal) and Brian Patterson
                                                          (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury trial (Day 6)
 8:06 a.m.     Court in session. Court notes appearances of the Parties.

 8:08 a.m.     Court hears opening argument from Plaintiff’s counsel, Don Jackson regarding Defendant’s
               exhibits 174, 329, 330. Court hears argument from counsel regarding Shriver/Johnson
               testimony, videos and demonstratives.
 8:19 a.m.     Court sustains the Plaintiffs’ objection. Court will ponder the issue further.

 8:23 a.m.     Court hears from Plaintiff’s counsel, Don Jackson regarding Dr. Johnson. Court sustains
               Plaintiffs’ objection.
 8:31 a.m.     Jury seated.
 8:32 a.m.     Defendant’s counsel, Deron Dacus calls by video deposition Tim Shriver.
 8:33 a.m.     Video begins of Tim Shriver video deposition.

 9:29 a.m.     Video concluded.
 9:29 a.m.     Defendant’s counsel, Dave Hadden calls Dr. David B. Johnson. Witness placed under oath.

 9:30 a.m.     Defendant’s counsel, Dave Hadden begins direct examination of Dr. David B. Johnson.
    Case 4:18-cv-00474-ALM Document 833 Filed 08/31/20 Page 2 of 3 PageID #: 57465
     CASE NO. 4:18-CV-474 ALM         DATE: 8/31/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




9:35 a.m.    Defendant’s counsel, Dave Hadden offers Dr. David B. Johnson as an expert in computer
             science, computer network and wireless networking. No objection. Court will recognize Dr.
             Johnson as such.
9:38 a.m.    Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 52, 56, 57, 165, 166, 167.
9:52 a.m.    Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 123, 162.
10:06 a.m.   Jury excused for morning break.
10:07 a.m.   Court hears from Plaintiff’s counsel, Walter Davis regarding upcoming video. Court hears
             argument from Defendant’s counsel, Shamilov regarding upcoming video. Court finds that it is
             something that the expert considered so the video is fair and can be played.
10:09 a.m.   Court recess for 15 minutes.

10:26 a.m.   Court re-convened. Jury seated.
10:27 a.m.   Defendant’s counsel, Dave Hadden continues direct examination of Dr. David B. Johnson.
10:39 a.m.   Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 330.
10:45 a.m.   Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 180, 181.
10:46 a.m.   Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 61.
11:09 a.m.   Defendant’s counsel, Dave Hadden refers witness, Dr. David B. Johnson to Defendant’s
             Exhibit 212.
11:15 a.m.   Objection. Bench conference.
11:18 a.m.   Court sustains the Plaintiff’s objection.
11:19 a.m.   Defendant’s counsel, Dave Hadden continues direct examination of Dr. David B. Johnson.
11:44 a.m.   Plaintiff objection to testimony outside the scope of report. Bench conference.
11:50 a.m.   Court sustains the objection.
11:51 a.m.   Defendant’s counsel, Dave Hadden continues direct examination of Dr. David B. Johnson.
11:55 a.m.   Plaintiff objection. Jury excused for lunch break.
    Case 4:18-cv-00474-ALM Document 833 Filed 08/31/20 Page 3 of 3 PageID #: 57466
     CASE NO. 4:18-CV-474 ALM         DATE: 8/31/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




11:55 a.m.   Court hears argument from Counsel regarding Johnson’s testimony versus information in his
             report.
12:03 p.m.   Court sustains the Plaintiff’s objection. Court requests Defendant’s slides remove the
             information from any upcoming slides.
12:05 p.m.   Court adjourned for lunch.
1:02 p.m.    Court re-convened. Jury seated.
1:03 p.m.    Defendant’s counsel, Dave Hadden continues direct examination of Dr. David B. Johnson.
2:37 p.m.    Defendant’s counsel, Dave Hadden refers witness Dr. David B. Johnson to Defendant’s Exhibit
             329, demonstrative exhibit.
3:01 p.m.    Jury excused for afternoon break.
3:02 p.m.    Court recess for 15 minutes.
3:18 p.m.    Court re-convened. Jury seated.
3:19 p.m.    Defendant’s counsel, Dave Hadden continues direct examination of David B. Johnson.

3:51 p.m.    Pass the witness.
3:53 p.m.    Plaintiff’s counsel, Don Jackson begins cross examination of Dr. David B. Johnson.

5:32 p.m.    Jury excused.
5:33 p.m.    Court hears from Defendant’s counsel, Shamilov regarding priority dates of patents.
5:44 p.m.    Court discusses issue regarding Amazon moving to strike Torok’s testimony. Court denies
             Amazon’s request to strike the testimony.
5:46 p.m.    Court adjourned.




             Plaintiff time: 16 hours 36 minutes
             Defendant time: 14 hours 11 minutes
             Total Court time today: 8 hours 06 minutes

                                                  DAVID O'TOOLE, CLERK

                                                  BY   : Keary Conrad
                                                          Courtroom Deputy Clerk
